DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.

Response to Amendment
 	This is in response to applicant’s amendment/response filed on 04/29/2022, which has been entered and made of record.  Claims 1 and 7-8 have been amended.  Claim 11 has been cancelled. Claims 1-10 are pending in the application. 

Response to Arguments
 	Applicant's arguments filed on 04/29/2022 have been fully considered but they are not persuasive.
The rejection of claim 11 under 35 USC 112(b) has been withdrawn after claim 11 is canceled.
Applicants state that “Rastoll does not determine a subset of the surroundings data that is relevant to a driving situation and does not adjust the subset based on changes in a driving situation. Moreover, the local NAV map is recorded by any sensor of the vehicle, as required of the "surroundings data" in claim 1. For at least the reasons stated above, the proposed combination of Litkouhi and Rastoll does not teach all of the limitations of claim 1 and, as a consequence, fails to arrive at the limitations of claim 1. Therefore, the proposed combination of Litkouhi and Rastoll cannot form the basis for a § 103 rejection, and the rejection of the claim should be withdrawn”.	The examiner disagrees.  Rastoll et al. teach determining a change in the driving situation after providing the relevant surroundings data to the external data processing device (Figs 5A and 5B, par 0004, par 0035-0037, par 0052-0053, par 0087, “With reference to FIG. 6, FIG. 6 demonstrates a view of a working zone as observed by the plurality of vehicle sensors, and attendant processors, of an AV. Moreover, FIG. 6 demonstrates the necessity for remote operator annotation, as the AV may not be able to recognize and understand ‘temporary pavement marking’ or how to navigate in that context. In this way, complete annotation, in addition to acquisition of path information, allows a subsequent AV to navigate the same impediment without needing assistance” …. identify the obstacle or working zone based on the obtained information using sensor around vehicle to change path during running); adjusting the relevant surroundings data based on the change in the driving situation (par 0031-0032, par 0052-0053, par 0080-0081, par 0088-0081, “Referring now to FIG. 7, FIG. 7 is a schematic of fleet distribution of a local NAV map update. According to an exemplary embodiment of the present disclosure, having updated a local NAV map for a single AV at step 758” … update local map based on the identifying); and providing the adjusted relevant surroundings data to the external data processing device (Fig 7, par 0027, par 0052, par 0060-0063, par 0088-0091, “having updated a local NAV map for a single AV at step 758, the update can be sent to a cloud-computing environment wherein the updated local NAV map can be integrated with the global NAV map at step 760. In an embodiment, the updated local NAV map is a layer with discerning features relevant to only a region of the global NAV map” …send to remote). So the rejection of claim 1 would be maintained. (same reason for dependent claims 2-6 and 9-10 and independent claims 7 and 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2019/0346841 to Litkouhi et al. in view of U.S. PGPubs 2020/0192351 to Rastoll et al.

Regarding claim 1, Litkouhi et al. teach a method for situational transmission of surroundings data of a vehicle (abstract, “A system and method for remotely guiding an autonomous vehicle. The method includes receiving, by a controller of the autonomous vehicle, captured information relating to a scene. Controlling the autonomous vehicle through the scene requires input from a remote operator. The method also includes prioritizing the captured information. The method also includes transmitting the captured information to the remote operator based on the prioritizing. Higher priority information is transmitted to the remote operator”), the method comprising: 
determining a driving situation of the vehicle (par 0033, par 0035, par 0038-0040, “when autonomous vehicle 100 encounters an atypical driving situation, certain camera/sensor devices can be configured to provide information that is more relevant/useful to the remote operator as compared to the information that is provided by other devices. For example, certain camera/sensor devices can be positioned closer to the atypical driving situation and thus these closely-positioned devices can provide information that is more relevant compared to the information that is provided by other devices that are positioned further away from the atypical driving situation”, “the autonomous vehicle can identify the available camera/sensor devices and the locations of the available devices to the remote operator. One or more embodiments can also determine which information that is captured by the devices is more useful/relevant to the remote operator, and this useful/relevant information can be given higher priority when transferring communication to the remote operator. The relevant information can include, but is not limited to, for example, navigation map information, information relating to the current path of the vehicle, visual information relating to the environment, and/or any other information relating to the driving scenario”); 
determining relevant surroundings data from recorded surroundings data based on the driving situation, the recorded surrounding data being recorded by at least sensor of the vehicle(par 0004, “the captured information includes camera information and/or lidar information and/or radar information and/or other advanced perception sensor information”, par 0036-0037, “the vehicle can provide the remote operator with information relating to the vehicle's immediate as well as its final destinations, information relating to a map of the relevant area, information relating to a road topology of the relevant area, live imagery/video of the surrounding area, audio information, and/or a travel history of the vehicle….in the example of FIG. 1, autonomous vehicle 100 includes at least 12 different camera/sensing devices 1-12 in the form of cameras, LIDAR devices, and/or radars”), the relevant surroundings data being a subset of the recorded surroundings data that are relevant to the driving situation (par 0003-0006, par 0037-0042, par 0068, “when transmitting information to the remote operator, the information typically needs to be transmitted very quickly on limited resources. Therefore, in view of the need to transmit information quickly to the remote operator by using limited resources, there is a need to determine which information is more relevant/useful to the remote operator and to place higher priority on transmitting such relevant/useful information. As described in more detail below, one or more embodiments are directed to a system that determines which information (that is captured by the camera/sensor devices) is more relevant/useful to the remote operator, and one or more embodiments can prioritize transmitting such relevant/useful information over the transmission of other information that is captured by the camera/sensor devices”, “the autonomous vehicle can identify the available camera/sensor devices and the locations of the available devices to the remote operator. One or more embodiments can also determine which information that is captured by the devices is more useful/relevant to the remote operator, and this useful/relevant information can be given higher priority when transferring communication to the remote operator. The relevant information can include, but is not limited to, for example, navigation map information, information relating to the current path of the vehicle, visual information relating to the environment, and/or any other information relating to the driving scenario”); and 
providing the relevant surroundings data to an external data processing device (par 0036, par 0039-0040, par 0042, par 0068, “FIG. 4 illustrates a process of transmitting communication between a remote operator and an autonomous vehicle in accordance with one or more embodiments. At 410, autonomous vehicle 100 can transmit vehicle camera and/or sensor information toward the remote operator 411. At 420, an information prioritization module of vehicle 100 determines which device information is more useful/relevant to the remote operator 411 in view of the available communication resources …  Base station 440 can transmit the relevant device information towards remote operator 411”).
But Litkouhi et al. keep silent for teaching determining a change in the driving situation after providing the relevant surroundings data to the external data processing device; adjusting the relevant surroundings data based on the change in the driving situation; and providing the adjusted relevant surroundings data to the external data processing device.
In related endeavor, Rastoll et al. teach determining a change in the driving situation after providing the relevant surroundings data to the external data processing device (par 0004, par 0035-0037, par 0052-0053, par 0087, “With reference to FIG. 6, FIG. 6 demonstrates a view of a working zone as observed by the plurality of vehicle sensors, and attendant processors, of an AV. Moreover, FIG. 6 demonstrates the necessity for remote operator annotation, as the AV may not be able to recognize and understand ‘temporary pavement marking’ or how to navigate in that context. In this way, complete annotation, in addition to acquisition of path information, allows a subsequent AV to navigate the same impediment without needing assistance” …. identify the obstacle or working zone based on the obtained information using sensor around vehicle to change path during running); adjusting the relevant surroundings data based on the change in the driving situation (par 0031-0032, par 0052-0053, par 0080-0081, par 0088-0081, “Referring now to FIG. 7, FIG. 7 is a schematic of fleet distribution of a local NAV map update. According to an exemplary embodiment of the present disclosure, having updated a local NAV map for a single AV at step 758” … update local map based on the identifying); and providing the adjusted relevant surroundings data to the external data processing device (par 0027, par 0052, par 0060-0063, par 0088-0091, “having updated a local NAV map for a single AV at step 758, the update can be sent to a cloud-computing environment wherein the updated local NAV map can be integrated with the global NAV map at step 760. In an embodiment, the updated local NAV map is a layer with discerning features relevant to only a region of the global NAV map” …send to remote).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Litkouhi et al. to include determining a change in the driving situation after providing the relevant surroundings data to the external data processing device; adjusting the relevant surroundings data based on the change in the driving situation; and providing the adjusted relevant surroundings data to the external data processing device as taught by Rastoll et al. to determine an appropriate trajectory for navigating around the impediment to provide safe driving when autonomous vehicles are, at times, confronted with unknown or unexpected situations that fall outside the specific operational design domain.

Regarding claim 4, Litkouhi et al. as modified by Rastoll et al. teach all the limitation of claim 1, and Litkouhi et al. further teach further comprising: transmitting the relevant surroundings data to the external data processing device (par 0036, par 0039-0040, par 0042, par 0068, “the autonomous vehicle can identify the available camera/sensor devices and the locations of the available devices to the remote operator. One or more embodiments can also determine which information that is captured by the devices is more useful/relevant to the remote operator, and this useful/relevant information can be given higher priority when transferring communication to the remote operator. The relevant information can include, but is not limited to, for example, navigation map information, information relating to the current path of the vehicle, visual information relating to the environment, and/or any other information relating to the driving scenario”, “FIG. 4 illustrates a process of transmitting communication between a remote operator and an autonomous vehicle in accordance with one or more embodiments. At 410, autonomous vehicle 100 can transmit vehicle camera and/or sensor information toward the remote operator 411. At 420, an information prioritization module of vehicle 100 determines which device information is more useful/relevant to the remote operator 411 in view of the available communication resources …  Base station 440 can transmit the relevant device information towards remote operator 411”).

Regarding claim 5, Litkouhi et al. as modified by Rastoll et al. teach all the limitation of claim 1, and Litkouhi et al. further teach wherein the vehicle is configured as an at least partly self-driven vehicle (abstract, “A system and method for remotely guiding an autonomous vehicle”).

Regarding claim 6, Litkouhi et al. as modified by Rastoll et al. teach all the limitation of claim 1, and Litkouhi et al. further teach wherein at least one of the relevant surroundings data and the recorded surroundings data include at least one of (i) image data, (ii) video data, (iii) radar data, and (iv) lidar data (par 0002, par 0004, par 0037-0038, par 0063, claim 2, “the captured information includes camera information and/or lidar information and/or radar information and/or other advanced perception sensor information”).

Regarding claim 7, Litkouhi et al. teach a controller for situational transmission of surroundings data of a vehicle (Fig 4, abstract, par 0042, par 0068, “A system and method for remotely guiding an autonomous vehicle. The method includes receiving, by a controller of the autonomous vehicle, captured information relating to a scene. Controlling the autonomous vehicle through the scene requires input from a remote operator”). The remaining limitations of the claim are similar in scope to claim 1 and rejected under the same rationale.

Regarding claim 8, Litkouhi et al. teach a transmission system for situational transmission of surroundings data of a vehicle, the transmission system comprising: a recording device configured to record surroundings data; an external data processing device; a controller (Fig 4, abstract, par 0042, “A system and method for remotely guiding an autonomous vehicle. The method includes receiving, by a controller of the autonomous vehicle, captured information relating to a scene. Controlling the autonomous vehicle through the scene requires input from a remote operator”). The remaining limitations of the claim are similar in scope to claim 1 and rejected under the same rationale.

Regarding claim 9, Litkouhi et al. as modified by Rastoll et al. teach all the limitation of claim 1, and Litkouhi et al. further teach wherein a computer executes a computer program to determine the driving situation of the vehicle, determine the relevant surroundings data, and provide the relevant surroundings data to the external data processing device (abstract, par 0032, par 0069-0072, “Such computer programs, when run, enable the computing system to perform the features discussed herein. In particular, the computer programs, when run, enable processor 702 to perform the features of the computing system. Accordingly, such computer programs represent controllers of the computing system”).

Regarding claim 10, Litkouhi et al. as modified by Rastoll et al. teach all the limitation of claim 9, and Litkouhi et al. further teach wherein the computer program is stored on a computer-readable storage medium (abstract, par 0032, par 0069-0072, “the terms “computer program medium,” “computer usable medium,” and “computer-readable medium” are used to refer to media such as main memory 710 and secondary memory 712, removable storage drive 716, and a disk installed in disk drive 714. Computer programs (also called computer control logic) are stored in main memory 710 and/or secondary memory 712. Computer programs also can be received via communications interface 724. Such computer programs, when run, enable the computing system to perform the features discussed herein”).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2019/0346841 to Litkouhi et al. in view of U.S. PGPubs 2020/0192351 to Rastoll et al., further in view of U.S. PGPubs 2019/0220002 to Huang et al..

Regarding claim 2, Litkouhi et al. as modified by Rastoll et al. teach all the limitation of claim 1, but keep silent for teaching further comprising adjusting the relevant surroundings data based on a control signal received from the external data processing device.
In related endeavor, Huang et al. teach further comprising adjusting the relevant surroundings data based on a control signal received from the external data processing device (par 0003, par 0014, “The mobile device may have a graphical display configured to display the FPV. The terminal may allow a user to control and navigate the movable object from the first person view (FPV). In some embodiments, the movable object may be an unmanned aerial vehicle (UAV) “ … the captured images about environment around vehicle are changing when user to control the vehicle).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Litkouhi et al. to include further comprising adjusting the relevant surroundings data based on a control signal received from the external data processing device as taught by Huang et al. to generate a first person view (FPV) of an environment includes, with aid of one or more processors individually or collectively, analyzing stereoscopic video data of the environment to determine environmental information and generating augmented stereoscopic video data of the environment by fusing the stereoscopic video data and the environmental information.

Regarding claim 3, Litkouhi et al. as modified by Rastoll et al. and Huang et al. teach all the limitation of claim 2, and Huang et al. further teach the adjusting the relevant surroundings data based on the control signal further comprising: adjusting the relevant surroundings data based on the control signal and suppressing the adjusting of the relevant surroundings data based on the change in the driving situation (par 0035-0047, the captured images about environment around vehicle are changing during the vehicle move); par 0003, par 0014, “The mobile device may have a graphical display configured to display the FPV. The terminal may allow a user to control and navigate the movable object from the first person view (FPV). In some embodiments, the movable object may be an unmanned aerial vehicle (UAV) “ … the captured images about environment around vehicle are changing when user is controlling the vehicle and which environment around vehicle is determined by user). This would be obvious for the same reason given in the rejection for claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2616